Citation Nr: 0609130	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for the service-connected residuals of a right 
inguinal hernia.  


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In a November 2002 rating decision, the RO 
awarded a 10 percent rating for the service-connected 
disability, effective April 3, 2001.  

The veteran testified at a hearing before the RO in May 2003.  
A transcript of the hearing testimony is associated with the 
claim file.

The Board remanded this case in April 2005 for additional 
development, which subsequently was accomplished.  As the 
required development was completed, this case is properly 
before the Board.


FINDING OF FACT

The residuals of the right inguinal hernia are manifested by 
recurrent inguinal hernias on forced exhalation which are 
readily reducible; there is no evidence that the inguinal 
hernias are unoperated irremediable, not well supported by 
the truss, or not readily reducible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a right inguinal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §  4.114, Diagnostic 
Code 7338 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO provided the veteran with letter notification letters 
dated July 2001 and May 2005.  The VA fully notified the 
veteran of what is required to substantiate his claim for an 
increased rating in the notification letters, and in the 
statement of the case (SOC) dated in August 2002, and in 
supplemental statements of the case (SSOC's) dated December 
2002, May 2003, February 2004 and January 2006.  The RO 
notified the veteran as to the reasons why he was not 
entitled to higher ratings in the December 2001 and November 
2002 rating decisions, the SOC, and the SSOC's.  The SOC and 
SSOC's fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to 
higher disability ratings under the applicable laws and 
regulations based on the evidence provided.  Together, the 
notice letters, SOC, and SSOC's provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for an 
increased rating. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, the Court 
found that notice for an increased rating claim needs to 
include a discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private and VA 
treatment records and VA examinations dated July 2002, 
October 2003, and January 2006.  Thus, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Rating

In a September 1958 rating decision, the RO granted a non-
compensable rating for the right inguinal hernia as no 
residual disability was shown in the veteran's separation 
examination.  In December 2001, the RO denied the veteran's 
claim for an increased rating for the residuals of the right 
inguinal hernia.  In November 2002, the RO increased the 
rating to 10 percent disabling.

The veteran contends that he is entitled to an increased 
rating.  In support of his claim, the veteran states that he 
has pain on his right side when he wears his belt too tight, 
he feels a "puffing out" sensation when he blows his nose 
or coughs, he feels like the hernia is coming loose when he 
does exercises, and the hernia hurts when he plays golf and 
walks.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected right inguinal hernia has 
been rated under 38 C.F.R. section 4.114, Diagnostic Code 
7338 (2005).  Under this regulatory provision, a 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is warranted where the 
inguinal hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.

Since the service-connected disability includes surgical 
scarring, the Board has considered a separate rating for the 
scarring.  Under 38 C.F.R. section 4.118; Diagnostic Code 
7804 (2005), the applicable criteria for a compensable rating 
for a superficial scar is pain on examination. 

August 2002 private treatment records indicate that the 
veteran had a well healed scar of the right groin.  While 
laying down and palpitating the area during coughing, the 
private physician noted an impulse in the right inguinal 
canal area.  While the veteran was standing, there was no 
evidence of an inguinal hernia.  The assessment was a 
probable, very small recurrence of a right inguinal hernia.  
The private physician suggested that the hernia be repaired 
with surgery when and if the veteran desired.  A January 2001 
record indicated that there was no evidence of a hernia 
present, and the physician noted a scar from the 
herniorraphy. 

December 2002 VAMC, Central Texas treatment records show that 
when the veteran coughed, a small herniation was present at 
the medial canal.  The veteran was diagnosed with recurrent 
inguinal hernia.  The veteran elected to use a truss instead 
of surgery.  An October 2002 report indicates that the 
veteran felt bulging and discomfort over the right inguinal 
region with stress.  A May 2005 treatment record shows that 
the veteran experienced pain while coughing in the right 
inguinal area. 

The veteran has three VA examinations of record.  The July 
2002 VA examination found a well healed non-tender surgical 
scar with no evidence of depression or keloid formation.  
Palpitation of the area did not reveal tenderness, and there 
was no evidence of a direct or indirect inguinal hernia on 
the right side.  The October 2003 VA examiner noted the prior 
findings of a small, recurrent hernia.  The examiner reported 
that the veteran elected to use the truss instead of surgery, 
and that he used it when doing prolonged walking or any heavy 
work and found the truss to be helpful.  The examiner found 
the abdomen to be non-tender on the right inguinal area, and 
a mild impulse was noted when the veteran coughed.  There was 
no significant large swelling or bulging noted.  The 
diagnosis was a remote, recurrent small, right inguinal 
hernia on increased abdominal pressure and impulse.  The 
January 2006 VA examiner reported that while standing there 
was no visible or palpable bulge in the groin or scrotum; 
upon valsavla's (forcible exhalation), a minimal laxity could 
be felt in the inguinal ring, without actual herniation of 
abdominal contents.  The veteran stated that he does not use 
the truss as it causes him more discomfort.  The examiner 
felt that since there was no persisting herniation, mass or 
bulge, a truss was unnecessary.    

The above medical findings establish that the veteran's 
residuals of the right inguinal hernia are best described as 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is only warranted 
where the inguinal hernia is small, postoperative recurrent, 
or unoperated irremediable, not well supported by truss, or 
not readily reducible.  The Board notes that the October 2003 
VA examiner and a private physician have diagnosed the 
veteran remote, recurrent, small, right inguinal hernia on 
increased abdominal pressure and impulse, whereas the January 
2006 and July 2002 VA examiners did not diagnose the veteran 
with a hernia.  VA treatment records also show some evidence 
of pain upon coughing and forced exhalation in the herniated 
area.  However, the most recent January 2006 VA examination 
found no herniation, but rather a minimal laxity of the 
inguinal ring without the actual herniation of abdominal 
contents upon forced exhalation.  Additionally, there is no 
evidence that the hernia is unoperated irremediable; though 
the veteran was advised to undergo surgery by both VA and 
private physicians, the evidence shows that the veteran has 
chosen not to have surgery for his hernia.  There is also no 
evidence that the hernia is not supported by the truss or 
reduceable.  As of the October 2003 VA examination, the 
veteran reported that the truss was helpful to him while 
doing strenuous activities.  Though the veteran claims that 
wearing the truss causes him more pain and discomfort, the 
most recent VA examiner found that since no hernia reduction 
was necessary, there was no need for the veteran to wear a 
truss.  There is also evidence that as of May 2004, the 
veteran routinely played golf three times a week.  Therefore, 
though there are differing diagnoses of record, the Board 
finds that since the veteran's disability is operable, the 
medical evidence is negative for a present right inguinal 
hernia, on physical examination the inguinal region was 
nontender to palpation, and a truss is currently unnecessary, 
the veteran's current condition is most accurately classified 
by a 10 percent disability rating under DC 7338.   

Although the veteran has complained of pain in the right 
inguinal region while walking, playing golf, and coughing, 
the evidence reveals that he is still amble to ambulate and 
play golf even during these episodes.  There is also evidence 
that as of May 2004, the veteran routinely played golf three 
times a week. 

In the present case, the veteran has a surgical scar on the 
right abdomen.  However, since there is no medical evidence 
that the scars are painful on examination, the criterion for 
a rating under DC 7804 is not met.  38 C.F.R. § 4.118; 
Diagnostic Code 7804 (2005).
      
The Board recognizes that the veteran's argument that the 
residuals of his right inguinal hernia are more severe than 
reflected by the current evaluation of record.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which do not show an increase in 
the symptoms of the residuals of the right inguinal hernia to 
warrant an increased rating.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of his right inguinal 
hernia.  As such, the benefit of the doubt does not apply, 
and the claim is denied.  

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
February 2004 supplemental statement of the case the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization is not demonstrated.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board concludes that the criteria for an increased 
evaluation in excess of 10 percent for the service-connected 
residuals of a right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.113, Diagnostic Code 7338 (2005).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for the service-connected residuals of a right 
inguinal hernia is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


